Exhibit 10.2

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT is made and entered into this 1st day of March, 2017
(“Effective Date”), by and between Great Lakes Dredge & Dock Corporation (the
“Company”) and Lasse J. Petterson (“Consultant”).

WHEREAS, the Company desires to engage the services of Consultant, and
Consultant desires to serve, as an independent contractor to the Company, in
connection with certain services to be determined by the Company, all in
accordance with the terms and conditions set forth in this Consulting Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
in this Consulting Agreement, the parties agree as follows:

1.Engagement. Pursuant to the terms and conditions contained in this Consulting
Agreement, the Company now engages Consultant to provide, and Consultant hereby
agrees to provide to the Company, the “Consulting Services” (as defined below).

2.Consulting Services. During the Term of this Consulting Agreement, Consultant
shall provide Consulting Services to the Company as set forth on Exhibit A and
as may be designated in writing by the Chairman of the Board of Directors (the
“Board”), the Interim Chief Executive Officer of the Company, or each of his
designee and agreed to by Consultant. Consultant shall devote such time, effort,
and attention to providing the Consulting Services as may be required to fully,
timely and professionally perform the Consulting Services.

3.Relationship of the Parties.

a.The parties mutually agree, intend, and understand that, in performance of the
Consulting Services under this Consulting Agreement, Consultant at all times
will act and perform solely as an independent contractor in the performance of
the Consulting Services and otherwise, and not as (and shall not be) an employee
of the Company. This Consulting Agreement shall not be deemed to represent in
any way that Consultant was hired by the Company to perform Consulting Services
as an employee, nor does it constitute a contract of employment. Consultant will
make no representations to third parties inconsistent with the relationship
established by this Consulting Agreement; provided, however, that Consultant
shall have no obligation to disclaim the previous announcement of his hiring as
Chief Executive Officer if asked about his employment status with the Company by
third parties.  

b.The Company shall provide Consultant with instructions, if any, and
information necessary to perform the Consulting Services in the manner required
by the Company; provided, however, that Consultant shall at all times exercise
independent judgment and be free from direction and control by the Company in
connection with the actual performance of the Consulting Services.

c.Company and Consultant recognize that Consultant also serves as a director
(“Director”) on the Company’s Board. If or when the obligations of this
Consulting Agreement are inconsistent or conflict with the fiduciary duties or
obligations of Consultant as a Director,

 

1

 

--------------------------------------------------------------------------------

 

 

Consultant’s fiduciary duties or obligations as a Director shall take precedence
over the obligations of this Consulting Agreement.

d.All amounts payable through this Consulting Agreement to Consultant shall be
paid without any reduction by the Company for any taxes, including but not
limited to foreign or federal, state or local income, employment,
self-employment or withholding taxes. It is the intention of the parties that
Consultant shall be solely responsible for the payment of all taxes, fines,
penalties or assessments imposed on or related to Consultant’s activities
pursuant to this Consulting Agreement. Consultant shall indemnify, defend and
hold harmless the Company, and each of its respective officers, directors,
representatives, agents and employees, from and against any and all liabilities
which the Company may incur as a result of any failure by Consultant to pay any
local, state or federal income, employment, self-employment or withholding tax,
including without limitation any failure to timely pay any estimated tax. If it
is determined at any time that Consultant is not an independent contractor under
this Consulting Agreement, Consultant agrees to indemnify and hold harmless the
Company for any and all taxes, interest, penalties, liabilities, expenses, and
any other costs resulting from or arising out of such determination. This
obligation shall survive the expiration of this Consulting Agreement.

e.Except as otherwise agreed in writing by the parties, Consultant shall be
solely responsible for any and all expenses incurred in connection with the
provision of Consulting Services pursuant to this Consulting Agreement.

f.During the Term, Consultant shall not be entitled to participate in any
insurance, pension plans, bonus plans, or other employee benefits provided by
the Company to its employees.

g.During the Term, Consultant shall have no authority whatsoever to direct any
actions of the Company, to exercise control over the Company, to exercise any
management or control over any vessels owned or operated by the Company, or to
act on behalf of any officer of the Company.  During the Term, Consultant shall
not carry out any such actions, and if requested to do so, shall decline. For
purposes of this subsection, the term “the Company” includes the Company as
identified above, and all parent, subsidiary, and affiliated entities.

4.Remuneration. In full payment and satisfaction for Consultant’s provision of
Consulting Services pursuant to this Consulting Agreement, the Company shall pay
Consultant the following rate:

a.Two Thousand Five Hundred Dollars and No Cents ($2,500.00) per each day in
which Consulting Services are provided by Consultant not to exceed Twenty-Five
Thousand Dollars and No Cents ($25,000.00) in any given month, payable within
ten (10) business days of presentation of an invoice as set forth below.

The remuneration provided under this Section shall be in addition to, and is
unrelated to, the compensation that Consultant receives as a Director.
Consultant shall book travel arrangements through the Company’s corporate travel
provider. The Company will reimburse Consultant for other reasonable travel
and/or expenses related to his provision of Consulting Services, so long as

2

 

--------------------------------------------------------------------------------

 

receipts for the amount of such expenses are submitted and approved by the
Company’s Interim Chief Executive Officer.

Consultant shall submit an invoice to the Company’s Interim Chief Executive
Officer on a monthly basis including a detailed summary of Consultant Services
performed and the time engaged on each matter.

5.Outside Business Activities. Consultant retains the right to engage in lawful
outside business activities; provided, however, that his involvement in such
outside activities does not cause Consultant to breach any provision of this
Consulting Agreement, including without limitation those contained in Sections
7, 8, 9, and 10.

6.Term.  The term of Consultant’s engagement under this Consulting Agreement
shall commence on the Effective Date and shall continue for a period of two (2)
months (the “Initial Term”). This Consulting Agreement may be renewed for
successive one (1) month terms upon written notice from the Company given at
least ten (10) days prior to the end of the Initial Term or any subsequent
renewal term (each a “Subsequent Term”). If not renewed, this Consulting
Agreement shall automatically terminate upon the conclusion of the
then-applicable Initial Term or Subsequent Term. The Initial Term and any
Subsequent Term collectively shall be referred to as the “Term.” This Consulting
Agreement may be terminated by either party during the Term upon seven (7) days’
written notice, by mutual agreement of the parties, or shall automatically
terminate upon the commencement of Consultant’s employment relationship with the
Company.

7.Non-Defamation and Confidentiality. In further consideration of the payments
and benefits set forth above, Consultant agrees to refrain from making any
defamatory comments to anyone (including, but not limited to, the Company’s
current, past, or potential customers) concerning the Company, its employees,
agents, operations, or plans. Consultant agrees that any inquiries concerning
the Company shall be directed to the Company for response. Consultant further
understands and agrees that an essential and material condition of this
Consulting Agreement is that the existence and terms of this Consulting
Agreement are to remain strictly confidential and not to be disclosed by
Consultant to any person other than to his attorney, accountant, or spouse, if
any, or as may be required by law; provided, however, that, if asked by third
parties about the capacity in which he is providing the Consulting Services,
Consultant may truthfully respond that he is providing services as a
consultant.  In the sole discretion of the Company, the Consulting Agreement may
be filed with the Securities and Exchange Commission.

8.Restrictive Covenants.

In the event of a conflict between these restrictive covenants and a restrictive
covenant in any other agreement between the Parties, the stricter covenant(s)
shall govern.

a.Confidential Information. Consultant acknowledges and agrees that the
Confidential Information (as defined below) of the Company and any other entity
related to the Company (each, a “Related Entity”) that he obtained during the
course of his employment by the Company or in the performance of the Consulting
Services under this Consulting Agreement is the property of the Company or such
other Related Entity. Consultant will never, directly or indirectly,

3

 

--------------------------------------------------------------------------------

 

disclose, publish, or use any Confidential Information of which Consultant has
become aware, whether or not such information was developed by him, except in
the proper performance of his services or duties. All duties and obligations set
forth in this Consulting Agreement regarding Confidential Information shall be
in addition to those which exist under the Illinois Trade Secrets Act and at
common law.

As used in this Consulting Agreement, “Confidential Information “ means
information that is not generally known to the public and that was or is used,
developed or obtained by the Company or any other Related Entity, in connection
with its businesses, including, but not limited to:

 

i.

products or services, unannounced products or services, product or service
development information (or other proprietary product or service information);

 

 

ii.

fees, costs, bids and pricing structures and quotations or proposals given to
agents, customers, sureties, suppliers, or prospective customers, agents,
sureties or suppliers, or received from any such person or entity;

 

 

iii.

accounting or financial records;

 

 

iv.

strategic business plans;

 

 

v.

information system applications or strategies;

 

 

vi.

customer and vendor lists and employee lists and directories;

 

 

vii.

marketing plans, bidding . strategies and processes, and negotiation strategies,
whether past, current, or future;

 

 

viii.

accounting and business methods;

 

 

ix.

legal advice and/or attorney work product;

 

 

x.

trade secrets and other proprietary information;

 

 

xi.

information, analysis or strategies regarding acquisitions, mergers, other
business combinations, divestitures, recapitalizations, or new ventures; and

 

 

xii.

nonpublic information that was acquired by Consultant concerning the
requirements and specifications of the Company’s or any other Related Entity’s
agents, vendors, contractors, customers, or potential customers.

 

Notwithstanding anything to the contrary, Confidential Information does not
include any information that: (i) is publicly disclosed by law or pursuant to,
and to the extent required by, an order of a court of competent jurisdiction or
governmental agency; (ii) becomes publicly available through no fault of
Consultant; or (iii) has been published in a form generally available to the
public before Consultant proposes to disclose, publish, or use such information.

b.Equitable Modification. If any court of competent jurisdiction shall deem any
provision in this Section 8 too restrictive, the other provisions shall stand,
and the court shall modify the unduly restrictive provision to the point of
greatest restriction permissible by law.

c.Remedies. Consultant acknowledges that the agreements and covenants contained
in this Section 8 are essential to protect the Company and its business and are
a condition

4

 

--------------------------------------------------------------------------------

 

precedent to entering into this Consulting Agreement. Should Consultant breach
any covenants in this Section 8, then among other remedies, the duration of the
covenant shall be extended by the period of any such breach. Consultant agrees
that irreparable harm would result from Consultant’s breach or threat to breach
any provision of this Section 8, and that monetary damages alone would not
provide adequate relief to the Company for the harm incurred. Consultant agrees
that in addition to money damages, the Company shall be entitled to seek and
obtain temporary, preliminary, and permanent injunctive relief restraining
Consultant from committing or continuing any breach without being required to
post a bond. Without limiting the foregoing, upon a breach by Consultant of any
provision of this Section 8, any outstanding Remuneration for the Consulting
Services under Section 4 shall cease and be forfeited, and Consultant shall
immediately reimburse the Company for any Remuneration previously paid under
this Consulting Agreement.

9.Representations and Warranties of Consultant.  Consultant represents and
warrants to the Company that Consultant shall comply with all applicable
provisions of law and other rules and regulations of any and all governmental
authorities, including those relating to licensure or certification and the
regulation of the provision of Consulting Services by Consultant pursuant to
this Consulting Agreement. Any and all ideas of literary, artistic, or musical
materials of Consultant which Consultant may use in provision of the Consulting
Services will be original and will not contravene any common law or any
statutory copyright, proprietary, or other rights whatsoever. Consultant has not
accepted nor agreed to accept, and will not solicit, receive, accept, or agree
to accept, directly or indirectly, from any person, other than the Company, any
money, service, or other valuable consideration for the inclusion of any matter
as a part of any Consulting Services.

10.Ownership. The work product created, conceived, or developed by Consultant in
connection with the Consulting Services, or which derive from information or
materials Consultant has received from the Company, including but not limited to
any writings of Consultant (the “Work Product”) shall be and is the exclusive
property of the Company, including all copyrights and other intellectual
property rights embodied therein. If any Work Product or any portion thereof,
whether or not such Work Product was created at the direction of the Company, is
copyrightable, it shall be deemed to be a “work made for hire,” as such term is
defined in the United States Copyright Act. If, for any reason, any such
copyrightable Work Product created by Consultant is excluded from the definition
of a “work made for hire,” Consultant hereby assigns and conveys to the Company
the entire right, title, and interest in and to such Work Product, including
Work Product created in connection with Services performed for the Company prior
to the date of execution of this Consulting Agreement. Consultant shall
cooperate with the Company or its designees and execute documents of assignment,
declarations, and other documents which may be prepared by the Company, and take
such other necessary actions as reasonably directed by the Company, to effect
the foregoing or to perfect or enforce any proprietary rights resulting from or
related to this Consulting Agreement.

11.Claims by Consultant. Any claim or cause of action by Consultant against the
Company shall not constitute a defense to the enforcement of the covenants set
forth in this Consulting Agreement and shall not be used to prohibit injunctive
relief.

12.Severability. In the event that any provision, term, condition, paragraph,
sentence, or subpart in this Consulting Agreement shall for any reason be held
by a court of competent

5

 

--------------------------------------------------------------------------------

 

jurisdiction to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
condition of this Consulting Agreement, but this Consulting Agreement shall be
construed in all respects as if such invalid, illegal, or unenforceable term had
been omitted.

13.Reasonable Restrictions. Each of the provisions of this Consulting Agreement
is intended to be in compliance with, and not to violate public policy.
Consultant acknowledges that all of the provisions contained in this Consulting
Agreement, including the covenants and confidentiality provisions, are
reasonable and necessary to protect the legitimate interests of the Company.

14.Indemnification. The Company agrees, to the fullest extent permitted by law,
to indemnify and hold harmless the Consultant against all damages, liabilities
or costs including reasonable attorneys’ fees and defense costs, arising out of
or in any way connected with this Consulting Agreement or the performance by
Consultant of any Services under this Consulting Agreement.

15.Waiver. In consideration of the potential risks to the Consultant in
rendering professional services in connection with this Consulting Agreement,
the Company agrees to make no claim and hereby waives, to the fullest extent
permitted by law, any claim or cause of action of any nature against the
Consultant which may arise out of or in connection with this Consulting
Agreement or the performance by Consultant of any Services under this Consulting
Agreement except as expressly set forth in this Agreement.

16.Voluntary Execution. Each of the parties hereto has read this Consulting
Agreement, understands it, and voluntarily agrees to be bound by its terms.
Consultant acknowledges that he has had adequate opportunity to consult with
legal counsel before signing this Consulting Agreement. In agreeing to sign this
Consulting Agreement, Consultant has not relied on any statements or
explanations made by the Company, except as specifically set forth in this
Consulting Agreement.  Nothing in this Consulting Agreement shall supersede any
provision of the Employment Agreement which was executed by Consultant on
December 23, 2016.    

17.Governing Law; Consent to Jurisdiction; Waiver of Jury. This Consulting
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Illinois, without regard to its conflict of law principles.
For the purposes of any suit, action, or other proceeding arising out of this
Consulting Agreement or with respect to Consultant’s services hereunder, the
parties: (i) agree to submit to the exclusive jurisdiction of the federal courts
located in Cook County, Illinois or state courts located in DuPage County,
Illinois; (ii) waive any objection to personal jurisdiction or venue in such
jurisdiction, and agree not to plead or claim forum non conveniens; and (iii)
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIMS AND CAUSES OF
ACTION, AND AGREE TO HAVE ANY MATTER HEARD AND DECIDED SOLELY BY THE FOREGOING
NAMED COURT.  

***

 

6

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to this Consulting Agreement have executed or
caused to be executed this Consulting Agreement as of the date first written
above.

CONSULTANT

 

Printed Name: Lasse J. Petterson

 

Address:

 

Address:

 

 

 

Signature: /s/ Lasse J. Petterson

 

 

 

GREAT LAKES DREDGE & DOCK CORP.

 

Printed Name: Mark W. Marinko

 

Title: Interim Chief Executive Officer and Senior Vice President and Chief
Financial Officer

 

 

 

Signature: /s/ Mark W. Marinko

 

 

 

7

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Consulting Services shall consist of and be limited to the following which the
Company represents do not violate the Jones Act:

 

-

Advise the Board and management on strategic planning matters

 

-

Consult with the Compensation Committee or its designee on the 2017 and 2018
compensation programs

 

 

-

Provide supplemental reviews of senior management to Interim CEO, Compensation
Committee or its designee

 

 

-

Evaluate organizational design and provide insight into recommended changes to
organization structure

 

 

-

Review risk management of finance/banking relations and cash flow challenges

 

 

-

Evaluate general and administrative spending of corporate entity and divisions

 

 

-

Provide guidance and best practices consultation regarding the ATB construction
process

 

 

-

Review risk management processes of operational divisions and international
projects

 

 

 